—In an action, inter alia, to recover fees for legal services allegedly rendered to the defendant, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Becker, J.), dated May 19, 1994, as (1) granted the branches of the defendant’s motion which were to strike scandalous and prejudicial material from the complaint and for an award of attorney’s fees to the extent of awarding the defendant $2,500 and (2) denied the branch of his cross motion which was for summary judgment on the causes of action to recover fees for the legal services that he allegedly rendered to the defendant.
Ordered that, on the Court’s own motion, the appellant’s notice of appeal from so much of the order as granted the branch of the defendant’s motion which was to strike scandalous and prejudicial material from the complaint is treated as an application for leave to appeal and leave to appeal is granted (see, CPLR 5701 [c]); and it is further;
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly determined that there are is*320sues of fact regarding the value, if any, of the plaintiff’s purported legal services to the defendant. Thus, the branch of the plaintiff’s cross motion which was for summary judgment on the causes of action to recover for those services was properly denied (see, CPLR 3212 [b]).
A review of the plaintiff’s pleadings supports the striking of the scandalous and prejudicial material in the complaint and the award of attorney’s fees of $2,500 to the defendant (see, 22 NYCRR 130-1.1 [c]). Balletta, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.